Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is in response to the application filed 12/06/2019.
Claims 1-5 have been cancelled.
Claims 6-10 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 6-9 are directed to methods (i.e., a process) and claim 10 is directed to a system (i.e., a machine).  Accordingly, claims 6-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words 
Representative independent claim 7 includes limitations that recite an abstract idea.  Note that independent claims 6 and 7 are method claims, while claim 10 covers a system claim.
Specifically, independent claim 7 recites:
A database construction method in an information processing server including a processor and a storage unit, the processor executing the steps of:
(A) acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user and which is acquired in real- time using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user;
(B) acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state;
(C) analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state; and
(D) storing, in a correlation information database in the storage unit, correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation, wherein
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user, and
the correlation information database is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user acquired in real-time using the first vital data acquiring means and on the second information related to the user.
certain methods of organizing human activity” because maintaining records about a user’s heart rate, correlating physiological data, personal data all relate to managing the person’s physical behavior/activities, assessing the personal health of a patient and are interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because determining whether there are any correlations between a person’s heart, other physiological data and personal data such as the person’s blood pressure, body temperature, a movement of an eye, a movement of muscles of the face, a change in a tone of voice, a movement of muscles of the body, a movement of the diaphragm, a spinal extension, the person’s date of birth, time or place of birth, a blood type, and a DNA profile of the user, and a result of a divination are observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 8 and 9 (similarly for dependent claim 6) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claim 6 (similarly to claims 7 and 10), these claims constitute: (a) “certain methods of organizing human activity” because maintaining records about a user’s heart rate, correlating physiological data, personal data all relate to managing the person’s physical behavior/activities, assessing the personal health of a patient and are interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because determining whether there are any correlations between a person’s heart and other physiological data and personal data are observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
In relation to claims 8 and 9 (similarly to claim 6), these claims merely recite specific kinds of encounter information that was obtained. 
2019 PEG: Step 2A - Prong Two:

In the present case, for representative independent claim 7 (similar to claims 6 and 10), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A database construction method in an information processing server including a processor and a storage unit, the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) executing the steps of:
(A) acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user and which is acquired (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) in real- time using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user;
(B) acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
(C) analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state; and
(D) storing, in (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) a correlation information database in the storage unit (conventional computer implementation as noted below, see MPEP § 2106.05(f)), correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation, wherein
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user, and
the correlation information database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user acquired in real-time using the first vital data acquiring means and on the second information related to the user.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, a storage unit, an processing server and a correlation information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user”, and “using the first vital data acquiring means and on Id.). 
Regarding the additional limitation “(A) acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user” and “(B) acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Also, regarding the additional limitation “acquired in real- time using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation “storing, ……. correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).…
Claims 8 and 9 (similar to claims 6 and 7) do not have any additional elements and are further limiting the recited abstract idea.
For claims 6, 7 and 10, regarding the additional limitation “using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user” the Examiner submits that this additional limitation amounts to merely using a computer, sensors, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 6-10 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 6 with its dependent claims 8, 9 and analogous independent claim 7, analogous independent claim 10 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 7, regarding the additional limitations of the processor, storage unit, processing server and correlation information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user”, and “using the first vital data acquiring means and on Id.). 
Regarding the additional limitation “(A) acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user” and “(B) acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 7 and analogous independent claims 6 and 10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 6 and analogous dependent claims 8 and 9, there is no additional elements.
Therefore, claims 6-10 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Use of the word "means" (or "step for") in a claim with functional languagecreates a rebuttable presumption that the claim element is to be treated in accordancewith 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that§ 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function isrecited with sufficient structure, material, or acts within the claim itself to entirely performthe recited function. 
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumednot to invoke § 112(f) except as otherwise indicated in an Office action.
The following claim limitations of claim 10: “means for acquiring a heart rate variability”, “means for acquiring information”, “means for analyzing” and “means for storing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "system" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The Examiner asserts that these generic placeholders are not directed towards any particular type of structural element and are merely 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: The specification paragraphs [0014]-[0016] only describes a “vital data collection means” and hence limiting the structure of device. For examination purposes, Examiner interprets “means for acquiring information”, “means for analyzing” and “means for storing” as any general purpose computer.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim elements: “means for acquiring a heart rate variability”, “means for acquiring information”, “means for analyzing” and “means for storing” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The Examiner asserts that the specification fails to adequately disclose the corresponding algorithm or processes in order to achieve the claimed functions. Merely stating that the functions are achieved via the use of a computer system operating software, routines, applications, or the like without explicitly disclosing the particulars of the algorithm is an insufficient link. "Claiming a processor to perform a specialized function without disclosing the internal structure of the process in the form of an algorithm, results in the claims that exhibit the "overbreadth inherent in open-ended functional claims" Halliburton Energy Services Since applicant has invoked 35 USC 112(f), as discussed above, the applicant is also required to disclose the step by step procedure for specialized functions in order to establish clear and definite boundaries in order to adequately notify the public of the claimed scope. That is to say, a specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the specialized 
The applicant is further reminded that the disclosure requirement under 35 USC 112(f) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions as claimed. Further, a generic reference to hardware alone or hardware with "software" is not sufficient support for specialized functions. In order to satisfy the requirement, the "structure", in this case, is the hardware plus the algorithm that the hardware uses to perform the function.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
 Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6- 8 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chadderdon (US 2016/0089038 A1).
Regarding claim 6, Chadderdon discloses A database construction method in an information processing server including a processor and a storage unit, the processor (See P0032, patient database located in cloud server, processor in P0007. See [P0029] a mobile phone which operates in conjunction with the wearable measuring device 30, the mobile phone serving as a processor. Also, see mobile patient app in P0026.) executing the steps of:
(a) acquiring, in real-time, a heart rate variability which represents a variability of heartbeat intervals of a user, (See Fig. 2, wearable sensor array 30 for acquiring. In [0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), and the heart’s interbeat interval is taught in P0038.), by using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user (In P0027, the heart rate sensor serves as an acquiring means mounted to the body of the user and the first vital data is the heart rate data in P0028.);
 (b) acquiring, with respect to the user, second information which differs from the heart rate variability (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as teaching using second vital data acquired.);
(c) analyzing, with respect to the user, a correlation which associates the heart rate variability and the second information with a state of the user (The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7.); and
(d) storing, in a correlation information database in the storage unit, correlation information which associates the heart rate variability and the second information with the state of the user based on an analysis result of the correlation, wherein the correlation information database is used in order to estimate the state of the user based on the heart rate variability of the user acquired in real-time using the first vital data acquiring means (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335.) and on the second information related to the user (See associated data calculated as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).).
Regarding claim 7, Chadderdon discloses A database construction method in an information processing server including a processor and a storage unit, the processor executing the steps of:
(A) acquiring a first state of a user estimated based on a heart rate variability which represents a variability of heartbeat intervals of the user (See Fig. 2, wearable sensor array 30 for acquiring. See extracted heart rate in [P0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), where the heart’s interbeat interval is taught in P0038-P0039, where changing heart rates, fluctuating outside of normal human physiology is construed to be a first state.) and which is acquired in real- time using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user (In P0027, the heart rate sensors serve as acquiring means mounted to the body of the user and the first vital data is the heart rate data in P0028.); 
(B) acquiring, with respect to the user, second information which differs from both the heart rate variability and the first state (Movement of muscles of the body, where vigorous movement of the user, body temperature, sweating is taught in P0034-P0035. Biofeedback in P0060 as teaching using second vital data acquired.);
(C) analyzing, with respect to the user, a correlation which associates the first state and the second information with a second state of the user of a different type from the first state (Changing heart rates is the first state and increased body movement and temperature are the second state. The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7).).; and
(D) storing, in a correlation information database in the storage unit, correlation information which associates the first state and the second information with the second state of the user based on an analysis result of the correlation (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335 as the first state, associated data as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).), wherein 
the first and second states are respectively included in at least any of a mental status, a state of health, and a state of activity of the user (With heart rate monitor worn to detect a first state along  mental and physical stress taught in [P0023] can have an impact on a person's mental and physical well-being.), and
the correlation information database is used in order to estimate the second state of the user based on the first state of the user estimated based on the heart rate variability of the user acquired in real-time using the first vital data acquiring means and on the second information related to the user (In Abstract, the correlation between the first state (change of heart rate/cardiovascular activity) in tandem with the second state (activities that change the body movement and temperature) is taught.  See [P0023] when stress is experienced regardless of the location of the user as sensors to measure characteristics of the user and device to evaluate the characteristics to determine stress are available for mobility and ease of use.
Regarding claim 8, Chadderdon discloses wherein the second information is information which is acquired in real-time from the user using second vital data acquiring means that differs from the first vital data acquiring means and which includes at least any of blood pressure, body temperature, a movement of an eye, a movement of muscles of the face, a change in a tone of voice, a movement of muscles of the body, a movement of the diaphragm, and a spinal extension (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as using second vital data acquired.).
Regarding claim 10, Chadderdon discloses A database construction system, comprising: 
means for acquiring a heart rate variability that represents a variability of heartbeat intervals of a user, (See Fig. 2, wearable sensor array 30 for acquiring. In [0003] Wearable physiological sensors provide quantifiable data in real time that may correlate with stress (such as heart rate variability and electrodermal activity), and the heart’s interbeat interval is taught in P0038.), by using first vital data acquiring means mounted to the body of the user or installed in a vicinity of the user (In P0027, the 
means for acquiring information on second vital data that differs from the heart rate variability, by using second vital data acquiring means (See movement of the user, body temperature in P0034-P0035, biofeedback in P0060 as teaching using second vital data acquired.);
means for analyzing, with respect to the user, a correlation which associates the heart rate variability and the information on the second vital data with a state of the user (The identifying, classifying and reporting serve as analyzing a correlation mentioned in [P0061-P0062] identifying, in real-time, when stress is experienced by the user based on at least one of the cardiovascular activity data collected and the skin conductance data collected wherein when at least one of the movement data and the skin temperature data exceeds a predefined threshold stress is not identified with a mobile device in communication with the wearable sensor array, at 720 and classifying, in real time, an amount of stress experienced with a stress classifier, at 730, and reporting at least to the user when stress is experienced, and shown as algorithm in Fig. 7.); and
means for storing, in a correlation information database, correlation information which associates the heart rate variability and the information on the second vital data with the state of the user based on an analysis result of the correlation, wherein the correlation information database is used in order to estimate the state of the user based on the heart rate variability and the second vital data of the user acquired in real-time using the first and second vital data acquiring means (See patient database, 250 in Fig. 4 for storing stress classifier score, self-report score after analysis of correlating Normalized Minute Mean Heart Rate 335, associated data as Normalized Minute Mean Skin Conductance 350, Movement Classifier 440 and Normalized Mean Skin Temperature 375/Heat Classifiers 445 as types of second information mentioned in P0044, P0049, and using detection of sensors for the state of the user in real-time (P0031, P0033-P0034).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chadderdon (US 2016/0089038 A1) in view of Halperin (US 2010/0070455 A1).
Claim 9:
 wherein the second information is information which is arbitrarily input by the user as acquiring the second information (With heart rate monitor worn to detect a first state along with movement and temperature sensors to detect second state see P0027-P0028.), Halperin further teaches that it was known in the art of environmental and genetic risk studies at the time of filing to include: and which includes at least any of a date of birth, time or place of birth, a blood type, and a DNA profile of the user, a result of a divination, and an assessment of vital data by the user himself/herself (see obtained DNA samples in P0012, genomic profile and individual’s age and birthplace in P0041.).
Therefore, it would have been obvious to one of ordinary skill in the art of environmental and genetic risk studies before the effective filing date of the claimed invention to modify the method of Chadderdon to include second information is information such as a date of birth and a DNA profile of the user as taught by Halperin in order to implement early medical intervention among individuals in particular cohort.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./               Examiner, Art Unit 3686    
01/28/2022                                                                                                                                                                                     
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686